Exhibit 10.1

MBIA INC.

February 16, 2008

Gary C. Dunton

[98 Golf Lane]

[Ridgefield, CT 06877]

Dear Gary:

On behalf of MBIA Inc. (“MBIA”), we thank you for your dedicated service to MBIA
through a difficult period. This letter will confirm that, effective
immediately, MBIA accepts your resignation from MBIA’s Board of Directors, the
positions of President and Chief Executive Officer and any and all other
positions you may hold with MBIA or any of its subsidiaries or affiliates. For
purposes of determining your entitlements and obligations upon your resignation,
it is agreed that your departure will be treated no less favorably than a
termination by MBIA other than for “Cause,” as defined in your letter agreement
dated May 6, 2004 (the “Letter Agreement”). Further, the Company agrees that it
shall not require you to purchase any shares of the Company’s common stock
pursuant to Schedule 1.2(a)(3)(B)(ii) to the Investment Agreement, dated as of
December 10, 2007, between Warburg Pincus Private Equity X and the Company and
any agreement entered into for the purpose of effecting such purchase, and that
it will use its reasonable best efforts to obtain the consent of Warburg Pincus
not to enforce such obligation. We will promptly commence work on a
comprehensive separation agreement with you, consistent with the foregoing,
subject to approval by the Compensation Committee of our Board of Directors.

 

Very truly yours, MBIA INC. By:  

/s/ Ram Wertheim

 

Ram Wertheim

General Counsel

 

AGREED TO AND ACKNOWLEDGED:        

/s/ Gary C. Dunton

        Gary C. Dunton        

2/16/08

        Date